       Case 2:10-cr-00197-NJB-SS Document 499 Filed 02/12/20 Page 1 of 1




MINUTE ENTRY
BROWN, J.
February 12, 2020
JS-10 00:10

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

       UNITED STATES OF AMERICA                                     CRIMINAL ACTION


       VERSUS                                                       CASE NO. 10-197


       BRANDON TURNER                                               SECTION: “G”


                                        MINUTE ENTRY

       A telephone conference was held on February 12, 2020, with the following individuals

participating:

           •     Representing the United States of America: Brittany Reed (U.S. Attorney’s Office)

           •     Jerrod Thompson-Hicks (Federal Public Defender’s Office)

       The Court contacted Mr. Thompson-Hicks because Defendant Brandon Turner’s current

retained counsel, Sonjia D. Kirk, has not responded to any of the Court’s recent orders, telephone

calls, or emails. Mr. Thompson-Hicks previously served as Defendant Brandon Turner’s counsel

in this matter. The telephone conference was conducted to discuss Defendant Brandon Turner’s

criminal sentence in the above-captioned matter.

       NEW ORLEANS, LOUISIANA, this _______
                                     12th day of February 2020.



                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT
